REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/11/2021 has been entered.  Claims 2, and 12 have been cancelled.  Claims 1, 3-11, and 13-20 are pending in this Office action.
Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a superposition-based transceiver and method, comprising: a plurality of modulators configured to modulate the plurality of encoded digital data input streams, wherein each of the plurality of encoded digital data streams is modulated at a different order of an m-arv modulation scheme in accordance with the respective data rates of each of the plurality of input digital data streams; a plurality of transmitter filters configured to perform up-sampling and filtering of the plurality of modulated digital data streams; a signal mixer; and configured to combine the plurality of up-sampled and filtered digital data streams into a single aggregate digital data stream such that the single aggregate digital data stream contains spectral characteristics that substantially conform to both a central area and a skirt area of a unified spectral emission mask, as specified by European Telecommunications Standards Institute (ETSI).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al (US 2016/0036609) disclose a method and apparatus for transmitting/receiving data in wireless communication system supporting non-binary channel code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        


KT
February 23, 2021